Citation Nr: 1648109	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  07-04 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a chest injury. 

2.  Entitlement to a disability rating in excess of 40 percent for thoracolumbar spine pain, with limitation of motion from April 11, 2007.  

3.  Entitlement to a disability rating in excess of 20 percent for chronic cervical spine pain, with limitation of motion from April 11, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1987 to December 1987 and from March 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, granted service connection for chronic cervical pain also claimed as degenerative disc disease (rated 30 percent disabling), thoracolumbar spine pain (rated 20 percent disabling), and residuals of chest injury, also claimed as costochondritis (rated 10 percent disabling).  The Veteran disagreed with the initial disability ratings assigned.  In a July 2007 supplemental statement of the case, the RO increased the Veteran's disability rating for the thoracolumbar spine from 20 percent to 40 percent disabling and decreased the Veteran's disability rating for the cervical spine from 30 percent to 10 percent disabling, with an effective date for each award of April 11, 2007, the date of the second VA examination.  

Thereafter, in a December 2009 decision, the Board granted separate evaluations of 10 percent for mild neurologic manifestations of the right and left lower extremities associated with the service-connected thoracolumbar spine disability from March 7, 2005, but denied an initial disability rating greater than 20 percent for the service-connected thoracolumbar spine pain with limitation of motion prior to April 11, 2007, as well as an initial disability rating greater than 30 percent for service-connected chronic cervical spine pain with limitation of motion for the period of time prior to April 11, 2007.  

In March 2016 the Board remanded the issues currently on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has now been returned to the Board for further appellate review.  
 

FINDING OF FACT

The Veteran's costochondritis of the rib cage has been manifested by constant chest pain, tenderness, tightness, stiffness, and loss of breath on deep inspiration, with no other pulmonary function or x-ray evidence of any injury or abnormality.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a chest injury have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.59, 4.71a Diagnostic Code (DC) 5021, 5297, 4.73 DC 5321 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded appropriate VA examinations to address the severity of his service-connected disability in August 2004, December 2004, April 2007, July 2008, June 2010, and August 2016.  He has not asserted, and the evidence does not show his residuals of a chest injury disability has increased in severity since the most recent examination.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  

Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The record reflects that the Veteran's costochondritis has been assigned a 10 percent rating by analogy under 38 C.F.R. § 4.71(a), DC 5021 (based on evidence of involvement of a group of minor joints).  The RO has also determined a 10 percent rating is warranted by analogy under 38 C.F.R. § 4.59, which states that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  In this respect the Board notes costochondritis is an inflammation of the cartilage in the rib cage.  

Pursuant to DC 5321, applicable to injury to muscles of the thoracic group, affecting respiration, a 10 percent rating is assigned for moderate disability and the maximum, 20 percent, schedular rating is warranted for severe or moderately severe disability.  38 C.F.R. § 4.73, DC 5321.

Factors for consideration in the rating of muscle disabilities are set forth in 38 C.F.R. § 4.56, which provides guidance for the evaluation of muscle disabilities as slight, moderate, moderately severe, or severe.  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  A moderate muscle injury results in some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lower threshold of fatigue when compared to the sound side.  Id.  A moderately-severe muscle injury contemplates palpation of loss of deep fascia, muscle substance or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance demonstrate positive evidence of impairment.  Id.  Finally, a severe muscle injury contemplates swollen and hardened muscles in contraction with severe impairment of muscle strength, endurance or coordinated movements.  Id.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The evidence of record indicates that the Veteran has experienced relatively consistent anterior chest pain since a piece of cargo slipped and fell on him in service.  The Board acknowledges the Veteran underwent VA examinations in August and December 2004, April 2007, July 2008, June 2010, and most recently in April 2016.  During each of his examinations, the Veteran has consistently reported experiencing ongoing chest pain, tenderness, tightness, stiffness, and loss of breath on deep inspiration since his in-service injury.  He has also reported that he has utilized numerous prescription medications, physical therapy, aqua therapy, and other pain management with minimal relief.  However, an x-ray taken at the time of the August 2004 VA examination revealed clear lungs, with no evidence of pulmonary effusion and unremarkable soft tissue and bones.  The Veteran also underwent pulmonary function testing at that time, which revealed no evidence of a restrictive or other lung deficiency.  In a December 2004 VA respiratory disease examination, the examiner stated the Veteran's reports of trouble breathing were attributable to severe chest wall pain, rather than a lung disability.  Additionally, during the April 2007 VA examination, the examiner found no objective evidence of focal neurological findings.  

During his June 2010 VA examination, the Veteran reported his chest cavity hurts, and flares up with tightness and stiffness.  Physical examination revealed tenderness along the costochondral joints bilaterally.  The examiner stated pressure along the sternum causes pain, but the Veteran was able to breathe comfortably with normal chest expansion.  Following examination, the examiner stated the Veteran's chest disorder is best characterized as an orthopedic muscular disorder, and the examiner diagnosed the Veteran with a chronic costochondral sprain/strain. 

The Veteran most recently underwent a VA examination in April 2016.  At that time the examiner again diagnosed the Veteran with costochondritis, and indicated his disability constitutes an injury to the Group XXI (thoracic muscle group), which comprise muscles for respiration.  However, the examiner found no evidence of extensive muscle injury, herniation, or injury to the fascial muscles.  Additionally, the examiner indicated the Veteran's costochondritis does not affect his thoracic group muscle function.  

Based on the evidence described above, the Veteran has not exhibited symptoms analogous to a moderately-severe disability of the respiratory muscles.  38 C.F.R. § 4.73, DC 5321.  In this respect, there has been no evidence of muscle atrophy or loss, as listed in the findings for a moderately severe muscle injury.  Further, other than pain and tenderness, there were no other objective abnormalities indicated on the VA examinations or in the outpatient treatment records.  For these reasons, the Board finds that the overall disability picture for the Veteran's costochondritis does not more closely approximate a 20 percent rating for moderately severe or severe muscle injury under the applicable diagnostic code.  While the Board has also considered other potentially applicable diagnostic codes, the Veteran's costochondritis has not resulted in a loss of ribs, and as such 38 C.F.R. § 4.71(a), DC 5297 is not applicable in this case.  Further, the Veteran's disability is not shown to involve other body systems, as the June 2010 VA examiner specifically indicated his condition is best characterized as an orthopedic muscular disorder.  Therefore, this disability does not warrant an evaluation under any other provisions of the rating schedule. 

Accordingly, the Board finds a rating in excess of 10 percent for costochondritis is not warranted.  


Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran has reported that he suffers from chest pain, tenderness, tightness, stiffness, and loss of breath on deep inspiration.  The Board notes that the Veteran is competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, these symptoms simply do not warrant a rating in excess of the currently assigned 10 percent evaluation.  

Consideration has been given to assigning a staged rating for the disability decided herein; however, as explained above, the disability has been relatively consistent throughout the entire appeal period and does not warrant a rating in excess of 10 percent.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, there is no reason to believe that the average industrial impairment from the individual disability, or the Veteran's disabilities in combination would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 



ORDER

A rating in excess of 10 percent for residuals of a chest injury is denied.


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.  

Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a recent decision, Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the spine is not a paired joint such that range of motion measurements for the opposite undamaged joint are not necessary, under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  The Veteran recently underwent a neck and back examination in April 2016 to assess the severity of the remaining issues on appeal.  However, the VA examiner failed to conduct Correia compliant testing.  Based on the foregoing insufficiencies, a remand is required in order to obtain an adequate examination.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).



Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected cervical and thoracolumbar spine disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


